Citation Nr: 0813312	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  06-03 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is competent for Department of Veterans 
Affairs (VA) purposes.


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty with the Philippine 
Commonwealth Army from November 1941 to October 1942.  He was 
a prisoner of war (POW) from April to October 1942.  The 
veteran is deceased, and the appellant is his surviving 
spouse who is receiving Dependency and Indemnity Compensation 
funds.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision by the VA 
Regional Office (RO) in Manila, the Republic of the 
Philippines.


FINDING OF FACT

The appellant has the mental capacity to contract or manage 
her own affairs, including disbursement of funds without 
limitation. 
 

CONCLUSION OF LAW

The appellant is competent for VA benefits purposes.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.353 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), issued a decision in February 2006 
holding that the VCAA does not apply to claims under 38 
U.S.C.A. Chapter 55.  See Sims v. Nicholson, 19 Vet. App. 
453, 456 (2006).  The issue in that case involved an 
applicant wanting his competency restored.  The Court 
determined that such a claim is not one for benefits under 38 
U.S.C.A. Chapter 51, but is a claim regarding the 
distribution of benefits under Chapter 55.  The Court further 
determined that the VCAA does not apply to such claims.  
However, in this case, the RO provided the appellant with a 
letter dated February 2005 which fulfilled the notice 
requirements of the VCAA including notification of what 
information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, 
if any, the claimant is to provide; what subset of the 
necessary information or evidence, if any, the VA will 
attempt to obtain; and a general notification that the 
claimant may submit any other evidence she has in her 
possession that may be relevant to the claim.   Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

II.  Analysis

A mentally incompetent person is one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his or her own affairs, including disbursement of funds 
without limitation.  38 C.F.R. § 3.353(a) (2007).  A decision 
as to incompetency may be made by the RO, subject to appeal 
to the Board.  38 C.F.R. § 3.353(b). 
 
Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities.  38 C.F.R. § 3.353(c). 
 
Determinations relative to incompetency should be based upon 
all evidence of record and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization and the holding of 
incompetency.  38 C.F.R. § 3.353(c). 
 
There is a presumption in favor of competency.  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his or her own affairs, 
including the disbursement of funds without limitation, such 
doubt will be resolved in favor of competency.  38 C.F.R. § 
3.353(d); see also 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007). 
 
The appellant contends in her claim received in February 2005 
that she would like a legal custodian to manage her funds.  
She further contends in her May 2005 notice of disagreement 
(NOD) that when she is hospitalized, she needs someone to 
handle her funds for her.  The appellant has submitted a form 
filled out by her private physician (provided to her by the 
RO) to support her contention that she should be deemed 
incompetent to handle her VA payments.  Her private physician 
submitted a statement that the appellant has been diagnosed 
with hypertension, congestive heart failure, and chronic 
bronchitis.  Her physician attests that she manifests 
symptoms such as frequent headaches, dizziness, chest pains, 
easy fatigability, and persistent and prolonged coughing 
which render her incapable of contracting or managing her own 
affairs including disbursement of funds without limitation.  
However, the Board notes that the regulations contemplating a 
ruling of incompetency prescribe that the inability to manage 
funds must be due to a mental disability.  There is no 
provision which provides for a finding of incompetency for 
someone who is only physically disabled, with no mental 
manifestations of such disability.  Therefore, the Board must 
find, absent any evidence that the appellant is incompetent 
due to a lack of mental capacity, that the appellant is 
competent for VA purposes.  
 
The appellant has expressed her belief that she is 
incompetent and needs assistance to handle her VA funds; 
however, as a layperson, she is not qualified to render a 
probative opinion as to her own competency, including her 
capacity to handle disbursement of her VA funds.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  


ORDER

The appellant is competent for Department of Veterans Affairs 
purposes.  
 





____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


